BOARD OF HEALTH — RECOMMENDATION BY AIR POLLUTION COUNCIL The State Board of Health has authority to amend rules and regulations recommended to the Board by the Air Pollution Council prior to the adopting of such rules and regulations by the Board. In the event that the State Board of Health amends all or a portion of any rules and regulations recommended by the Air Pollution Council another hearing before such Council on such amended rules and regulations must be conducted.  The Attorney General has had under consideration your recent letter in which you, in effect, inquire as follows: 1. Does the State Board of Health in its consideration for adoption of rules or regulations recommended by the Air Pollution Council have the power to amend such rules or regulations prior to the Board's adoption of such rules or regulations? 2, In the event that the State Board of Health amends all or a portion of the rules or regulations recommended by the Air Pollution Council does another hearing on the amended rules or regulations have to be conducted? Title 63 Ohio St. 2001 [63-2001] through 63 Ohio St. 2008 [63-2008] (1961), comprise the "Oklahoma Clean Air Act" and authorize and prescribe the powers and duties of the Air Pollution Council and the State Board of Health.  Title 63 Ohio St. 2002 [63-2002](F) and 63 Ohio St. 2002 [63-2002] [63-2002](D) (1969) provide as follows: "(F) The powers and duties of the Council shall be as follows: (a) Recommend to the Board rules and regulations or amendments thereto for the controlling or prohibiting of air pollution and the establishment of health and safety tolerance for discharge of air contaminants in the State as may be consistent with the general intent and purposes of this Act.  (b) Recommend to the Board such rules and regulations or any amendments thereto so that each may be applied in its terms and provisions as between particular types and conditions of air pollution or of air contamination, and as between particular air contamination sources, and as between particular areas of the State, such as urban, suburban and rural areas.  (c) Hold hearings on codes, rules and regulations or any amendments or repeal thereof. At such hearing, opportunity to be heard with respect to the subject thereof shall be given to the public.  (d) Said recommendations to the Board shall be in writing and concurred therein by at least four (4) members of the Council. . . ." "(D) The State Board of Health is hereby authorized, after public hearing and approval by the Council, to adopt, amend or repeal rules and regulations for the control and abatement of air pollution and establishment of health and safety tolerance standards for discharge of air contaminants to the atmosphere and such additional rules and regulations as it deems necessary to protect the health, safety and welfare of the public." Pursuant to Section 2002(F) (a), (b), and (c), supra, the Air Pollution Council after a public hearing recommends rules and regulations pertaining to air pollution to the State Board of Health. Section 63 Ohio St. 2002 [63-2002](D), supra, then authorizes the State Board of Health to amend such rules or regulations recommended by the Council. Therefore, it is the opinion of the Attorney General that the State Board of Health has authority to amend rules or regulations recommended to the Board by the Air Pollution Council prior to the adopting of such rules and regulations by the Board.  In answer to your second question, Section 63 Ohio St. 2002 [63-2002](F) (c), supra, provides that the Air Pollution Council has the duty to hold hearings on rules and regulations or any amendments thereof, while Section 63 Ohio St. 2002 [63-2002](D), supra, gives the final authority for adopting any amendments to such rules and regulations to the State Board of Health. Section 63 Ohio St. 2002 [63-2002](D), supra, also specifies that the Board can only adopt such proposed rules or regulations or amendments thereof, after they have been approved by the Council subsequent to a public hearing.  Thus, it logically follows that before any proposed amendments to such rules or regulations can be adopted, they must be first subjected to another public hearing before the Council.  It is, therefore, the opinion of the Attorney General that in the event that the State Board of Health amends all or a portion of any rules and regulations recommended by the Air Pollution Council another hearing before such Council on such amended rules and regulations must be conducted.  (Gary F. Glasgow)